DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in Sec. 101.

… a signal does not fall within one of the four statutory classes of Sec. 101.

… signal claims are ineligible for patent protection because they do not fall within any of the four
statutory classes of Sec. 101.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 39 is drawn to functional descriptive material recorded on at least computer readable medium.  Normally, the claim would be statutory.  However, the specification, at paragraph [00120] defines the claimed computer readable medium as encompassing statutory media such as RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium as well as non-statutory subject matter such as a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media.
A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101.  Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as a carrier wave, other transport mechanism, or any information delivery media.  Any amendment to the claim should be commensurate with its corresponding disclosure.
“At least computer readable medium” should be changed to “At least non-transitory computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zetune (US 20100049431 A1) in view of Das et al. (US 8812015 B2). 
1-20. (Canceled)
Regarding claim 21, Zetune discloses a system (fig. 1) for guiding a visually impaired user ([0007], the system comprising: 
an image acquisition device configured to capture image data (26, 28a and 28b of fig.1); 
a plurality of path data stored in a database (18 of fig. 1, [0049] various data can be stored, [0050] lengths and curvature are stored, [0052] store point P in a computer storage, [0080] store a layout of the relevant building or environment, [0081-0082] a map base type navigation includes a database that stores image of landmarks, [0010] a data structure, that stores the information defining the relationships among nodes,  [0161] paths stored in a priority queue), the path data identifying paths to and from selectable locations ([0018] determine paths or sub-paths between to places, [0149] the algorithm can compute the shortest paths from a given start point s to all other nodes, fig. 12, [0153], [0156, 0161] disclose a graph/tree search algorithm), 
wherein the path data is derived from previously captured images of the locations ([0005] the captured images associating to the objects to nodes) and the identified paths ([0147] select the correct paths or subpaths, fig. 12) include a map containing graph nodes representing defined locations (302 and 308 of fig. 11, A, B, C, and D of fig. 12), captured images (306 of fig. 11), and annotations ([0081-0086] descriptions of items and navigation instructions); 
at least one processor executing computer readable instructions stored in at least one non-transitory computer readable storage medium to perform operations comprising: 
performing feature detection on the image data to obtain a plurality of features from the image data (fig. 3, features extraction, fig. 3A store feature values), 
wherein feature detection includes identifying curves ([0037, 0050, 0093] curves, edges ([0108] a set of edges), and evaluating metadata of the image data (fig. 4, metadata, figs. 10 and 11 performing evaluation); 
comparing the plurality of features from the image data and the plurality of stored path data to determine a user's location (282, 284, and 286 of fig. 10, [0098 and 103]; and 
automatically selecting the path from the stored path data corresponding to the user's location ([0083]) and a user-selected destination location ([0084 and 0085]).
It is noted that Zetune teaches paths, but silent about traversable paths. 
Das teaches traversable paths (Col. 15, lines 13-38 and Col.16, line 55-Col. 17, line 16, traversable paths. For any given building, a routing graph may comprise a set of nodes and edges that depict feasible areas and traversable paths from one point in a building to another point. A traversable path may comprise, by way of example but not limitation, a path between any two points that is not blocked by a wall or other obstacle. Feasibility information may comprise, by way of example but not limitation, information indicating or otherwise identifying whether a particular zone, space, room, or other location is accessible).
Taking the teachings of Zetune and Das together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traversable paths of Das into the navigation system of Zetune to improve user efficiency in path generation and other areas in which fine-grained user interaction. 
Regarding claim 22, Zetune further teaches the system of claim 21 wherein the at least one processor guides the user along the traversable path (Col. 15, lines 13-38 and Col.16, line 55-Col. 17, line 16 of Das) to the user-selected destination ([0086 and 0090]).
Regarding claim 24, Zetune teaches the system of claim 21 further comprising an audio interface configured to receive spoken input from the user ([0079] user may simply speak “find exit”) and produce audio feedback to the user (28c of fig. 1, [0026]).
Regarding claim 25, Zetune teaches the system of claim 21 wherein the image acquisition device captures image data of objects in multiple directions in synchronization with one another from the multiple cameras (26 of fig. 1, cameras).
Regarding claim 26, Zetuen further teaches the system of claim 25 wherein the at least one processor generates an N-best list of closest matches between previously acquired image data and newly acquired image data ([0103] matches), along with the corresponding match scores, a closest matching image data used to estimate the location and/or orientation of the user (282-286 of fig. 10).
Regarding claim 27, Zetune further teaches the system of claim 21 wherein the at least one processor receives image data of the user's environment from the image data to determine incremental motion of the user ([0146] a user moves to a particular location). 
Regarding claim 30, Zetune further teaches the system of claim 21 wherein the map comprises an undirected graph containing nodes that represent known locations, wherein each node includes any one or combination of location, references to neighboring or adjacent nodes, annotations, image data associated with the node, a timestamp indicating when the node was created, and/or a list of connecting links (figs. 12 and 13, [0108-0019, and 0126]).
Regarding claim 31, Zetune further teaches the system of claim 21 wherein the map further comprises edges indicating a walkable path between two nodes (fig. 12, [0084-0086]).
Regarding claim 32, Zetune further teaches the system of claim 31 wherein the at least one processor presents a sequence of commands indicating which direction the user needs to move to reach a next node in the walkable path from an origin node to a destination node, where the commands are dynamically updated based on the user's progress as the user follows the directions ([0084, 0085, and 0086]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zetune (US 20100049431 A1) in view of Das et al. (US 8812015 B2) as applied to claim 21, and further in view of Moore et al. (US 2015/0201181).
Regarding 23, Zetune modified by Das teaches the system of claim 21. 
However, Zetune modified by Das does not teach a haptic device configured to receive input from the at least one processor and render haptic gestures as nonaudible guidance to the user on the traversable path to the destination. 
Moore teaches a haptic device (133 of fig. 1) configured to receive input from the at least one processor (110 of fig. 1) and render haptic gestures as nonaudible guidance to the user on the traversable path to the destination ([0006] The present disclosure relates to a smart necklace which provides audio and haptic feedback based on stereo camera input.[0033] The vibration unit 133 may be a vibration motor or actuator capable of providing haptic and tactile output). 
Taking the teachings of Zetune, Das, and Moore together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore into the system of Zetune and Das to accurately guide a user impaired to the selected destination.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zetune (US 20100049431 A1) in view of Das et al. (US 8812015 B2) as applied to claim 21, and further in view of ZELEK et al. (US 2013/0218456).
Regarding claim 28. Zetune modified by Das teaches the system of claim 21.
However, Zetune modified by Das does not teach an inertial odometry sensor for identifying motion based on inertial measurements and providing inertial data pertaining to a location and a trajectory of a user being tracked. 
Zelek teaches an inertial odometry sensor for identifying motion based on inertial measurements and providing inertial data pertaining to a location and a trajectory of a user being tracked (INERTIAL SENSOR of fig. 5). 
Taking the teachings of Zetune, Das, and Zelek together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore into the system of Zetune and Das to easily to analyze the motions.
Regarding claim 29, Zetune modified by Das and Zelek teaches the system of claim 28, Zelek further teaches wherein the inertial odometry sensor comprises any one or combination of accelerometers, magnetometers and/or gyroscopes that detect motion (ACCELEROMETER of fig. 1).

Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zetune (US 20100049431 A1) in view of Das et al. (US 8812015 B2) as applied to claim 21, and further in view of Moore et al. (US 2015/0201181).
Regarding claim 33, Zetune further teaches a method comprising: in a wearable navigation system comprising the system of claim 21 (28 of fig. 1); 
determining a navigation instruction to be conveyed to a user ([0110] navigation instructions, [0143] The system determines the path that needs to be followed, and gives the user navigation instructions to get from one room to another), 
the navigation instruction comprising a direction to a target location identified by a vector in a direction of the target location from the user's current location ([0143] a similar scenario may be set inside a museum, in which the user wants to visit specific paintings. The system determines the path that needs to be followed, and gives the user navigation instructions to get from one room to another) and a difference in the direction between the vector and the user's current heading ([0146] instructions for user how to get to the next landmarks, [0147] direct the user to select path).
It is noted that Zentune modified by Das does not teach identifying a haptic gesture adapted to convey the navigation instruction; and rendering the haptic gesture by activating one or more haptic feedback components of a haptic device according to the haptic gesture.
Moore teaches identifying a haptic gesture adapted to convey the navigation instruction (133 of fig. 1); and rendering the haptic gesture by activating one or more haptic feedback components of a haptic device according to the haptic gesture ([0006] The present disclosure relates to a smart necklace which provides audio and haptic feedback based on stereo camera input.[0033] The vibration unit 133 may be a vibration motor or actuator capable of providing haptic and tactile output, [0039] The vibration unit 133 and the speaker 132 provide audio and haptic cues to help guide the user along the path).  
Taking the teachings of Zetune, Das, and Moore together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore into the system of Zetune and Das to accurately guide a user impaired to the selected destination.
Regarding claim 34, Zetune further teaches the method of claim 33 wherein the target location is one of a series of incremental target locations along a sequence of nodes forming a path to a destination (fig. 12, [0145] The system generates a modified adjacent matrix (or other type of representation of a graph) with source nodes as rows and destination nodes as columns).
Regarding claim 35, Zetune further teaches the method of claim 33 wherein the target location is a destination location ([0152] destination).  
Regarding claim 36, Zetune further teaches the method of claim 33 wherein the navigation system is a wearable device (28 of fig. 1).
Regarding claim 37, Zetune further teaches the method of claim 33 wherein the user's current location is determined by the navigation system (Map-Based Navigation, [0081-0088]).
Regarding claim 38, Zetune modified by Das and Moore teaches the method of claim 33, Moore further teaches wherein the navigation system receives image data from one or more image acquisition devices (cameras 121 and 122 of fig.1) and matches features detected in the image data with features detected in previously acquired image data to facilitate tracking movements of the user in an environment ([0049-0050] matches features; fig. 4, estimation location or orientation of the user).   
Regarding claim 39, Zetune further teaches at least one computer readable medium having instructions stored thereon that (16 of fig. 1), when executed by at least one computer (14 of fig. 1), cause the at least one computer to perform a method of estimating a location of a device within a space (figs. 10-12), the device comprising the system of claim 21, the method comprising: 
determining a navigation instruction to be conveyed to a user ([0110] navigation instructions, [0143] The system determines the path that needs to be followed, and gives the user navigation instructions to get from one room to another), 
the navigation instruction comprising a direction to a target location identified by a vector in a direction of the target location from the user's current location ([0143] a similar scenario may be set inside a museum, in which the user wants to visit specific paintings. The system determines the path that needs to be followed, and gives the user navigation instructions to get from one room to another) and 
a difference in the direction between the vector and the user's current heading ([0146] instructions for user how to get to the next landmarks, [0147] direct the user to select path); 
It is noted that Zentune modified by Das does not teach identifying a haptic gesture adapted to convey the navigation instruction; and rendering the haptic gesture by activating one or more haptic feedback components of a haptic device according to the haptic gesture.
Moore teaches identifying a haptic gesture adapted to convey the navigation instruction (133 of fig. 1); and rendering the haptic gesture by activating one or more haptic feedback components of a haptic device according to the haptic gesture ([0006] The present disclosure relates to a smart necklace which provides audio and haptic feedback based on stereo camera input.[0033] The vibration unit 133 may be a vibration motor or actuator capable of providing haptic and tactile output, [0039] The vibration unit 133 and the speaker 132 provide audio and haptic cues to help guide the user along the path).  
Taking the teachings of Zetune, Das, and Moore together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore into the system of Zetune and Das to accurately guide a user impaired to the selected destination.
Regarding claim 40, Zetune further teaches the at least one computer readable medium of claim 3 9wherein the device is wearable (28 of fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Zhu et al. (US 20140184384 A1) discloses a system to obstacle-avoidance aids for individuals with reduced visibility, e.g., blind or low-vision individuals or individuals in low-visibility conditions such as darkness or fog.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425